DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Oren Reches on June 23, 2022.
The application has been amended as follows: 

Claim 1:  Line 37 (last line) of claim 1 has been changed as follows:
-- c. the third spectrum significantly differs from the third reference out of ear spectrum. --

Claim 12:  Line 1 of claim 12 has been changed as follows:
-- The method according to claim [[10]] 1 wherein the method comprises --

Claim 15:  Line 38 (last line) of claim 15 has been changed as follows:
-- c. the third spectrum significantly differs from the third reference out of ear spectrum. --

Claim 19:  Line 38 (last line) of claim 19 has been changed as follows:
-- c. the third spectrum significantly differs from the third reference out of ear spectrum. --

Allowable Subject Matter
Claims 1-3, 5-6, 8-9 and 12-19 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a method for in-ear detection of an earbud comprising: transmitting test signals by a speaker of an earbud; generating by a feedback microphone of the earbud sensed information; determining whether the earbud is located within an ear of a person based on the sensed information and a reference out of ear spectrum, was known in the art at the time of the invention as evidenced by Mulvey et al (US 10748521 B1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Mulvey in order to provide:
 wherein the method comprises determining that the earbud is located within the ear of the person when: 
a. the first spectrum significantly differs from the first reference out of ear spectrum, and 
b. the second spectrum substantially equals from the second reference out of ear spectrum, and 
c. the third spectrum significantly differs from the third reference out of ear spectrum, in a manner as claimed by the independent claims 1, 15 and 19. 
Other prior art has been cited herein regarding in-ear headphone detection, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654